DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Casado et al (US Patent Application Publication 2013/0058229), and further in view of Browne et al (US Patent Application Publication 2019/0007330). Hereinafter Casado and Browne.

Regarding claim 1, Casado discloses for a gateway datapath that executes on a gateway device to implement tenant logical routers for a plurality of different tenant logical networks and process traffic between the tenant logical networks and an external network, a method for managing quality of service (QoS) for the plurality of tenant logical networks, the method comprising: 
	receiving a data message for a particular tenant logical network at the gateway device (the logical switching element in the managed network receives the packet, paragraph [0204]; the logical switching element is the gateway device that receives data message for the managed network (i.e. particular tenant logical network)); 
	executing a set of processing stages to process the data message, the set of processing stages comprising a processing stage for a particular tenant logical router of the particular tenant the logical switching element in the managed network receives the packet and performs the processing pipeline, where the processing pipeline includes different stages for processing a packet through a logical switching element that is implemented across a set of managed switching elements in the managed network, and the first stage of the processing pipeline determines the logical switching element to which the packets belong when the logical switching element receives the packet, paragraphs [0204], [0397], [0398]; the logical switching element processes the received packet for the managed switching element (i.e. particular tenant logical router) in the managed network (i.e. particular tenant logical network)); and 
as part of the processing stage for the particular tenant logical router, using a QoS data structure specific to the particular tenant logical router to determine whether to allow the data message (the second stage of the processing pipeline operates on the packet's 64-bit logical context tag to determine access control of the packet with respect to the logical switching element, which results in the allowing the packet to be further processed by third stage, denying the packet, or enqueuing the packet, where enqueuing the packet involves sending the packet to a queue in the set of queues that is associated with a port in the set of egress ports for QoS purposes, paragraph [0401]).
However, Casado does not explicitly disclose “wherein the gateway device stores at least one separate QoS data structure for each of a set of the tenant logical routers.” Browne discloses the computing device adds the received packet to the shared input ring buffer, where the shared input buffer includes multiple data ring slots that each include data and/or meta data relating to particular network packet, such as the ring slot metadata including fields or other data structures to hold QoS resource information, packet color, a policed status, a scheduled status, a drop indication, a transmit flag, and/or an output port number (paragraph [0032]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Casado and Browne before him or her, to incorporate the computing device adding the shared input buffer that includes QoS resource information as taught by Browne, to improve the logical switching network of Casado for the motivation of improving packet processing latency as compared to hierarchical quality of service (HQoS) processing with intermediate queuing (paragraph [0016] of Browne).

Regarding claim 2, Casado and Browne disclose the method of claim 1 but Casado does not explicitly disclose further comprising updating the QoS data structure specific to the particular tenant logical router based on a size of the data message.
Browne discloses the computing device adds a new active flow for data packet to an active flow list that is associated with the traffic class ring that includes the data packet to be used for bandwidth allocation or other QoS operations, and the computing device increments the total bytes in the active flow entry list associated with the data packet, where the active flow list schedule or drop packets based on allowed bandwidth (paragraphs [0035] – [0037]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Casado and Browne before him or her, to incorporate the computing device adding active flow list associated with the traffic class ring for other QoS operations as taught by Browne, to improve the logical switching network of Casado motivation of improving packet processing latency as compared to hierarchical quality of service (HQoS) processing with intermediate queuing (paragraph [0016] of Browne).

Regarding claim 3, Casado and Browne disclose the method of claim 1, Casado discloses wherein the gateway device receives, (i) a first QoS data structure for data traffic entering the logical network from the external network (the switching element receives network data that is external to the switching element at the ingress ports, paragraph [0124]) and (ii) a second QoS data structure for data traffic exiting the logical network to the external network (the switching element routes and/or modifies the network data through the egress port based on defined routing criteria, paragraph [0125]).
However, Casado does not explicitly discloses “the gateway device stores, for each tenant logical router of the set of tenant logical routers, (i) a first QoS data structure for data traffic entering the logical network from the external network and (ii) a second QoS data structure for data traffic exiting the logical network to the external network.”
Browne discloses the computing device adds the received packet to the shared input ring buffer, where the shared input buffer includes multiple data ring slots that each include data and/or meta data relating to particular network packet, such as the ring slot metadata including fields or other data structures to hold QoS resource information, packet color, a policed status, a scheduled status, a drop indication, a transmit flag, and/or an output port number (paragraph [0032]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Casado and Browne before him or her, to incorporate the computing device adding the shared input buffer that includes QoS resource Browne, to improve the logical switching network of Casado for the motivation of improving packet processing latency as compared to hierarchical quality of service (HQoS) processing with intermediate queuing (paragraph [0016] of Browne).

Regarding claim 4, Casado and Browne disclose the method of claim 1, but Casado does not explicitly disclose wherein each respective QoS data structure for a respective tenant logical router comprises (i) a burst size parameter that specifies a maximum amount of data that the gateway device is allowed to process for the respective tenant logical network at peak bandwidth and (ii) a bandwidth parameter that specifies a committed rate for the gateway device to process data for the respective tenant logical router.
Browne discloses the computing device allocate bandwidth by determining the total number of transmission tokens available for the current scheduling quantum, and then allocates the tokens to the active flows by assigning the tokens to the associated QoS resources (paragraph [0040]), and the computing device includes bandwidth shaper buffers (i.e., stores) and queues excess packets above the allocated committed rates for later transmission (paragraph [0048]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Casado and Browne before him or her, to incorporate the computing device including bandwidth shaper to allocate tokens and committed rates as taught by Browne, to improve the logical switching network of Casado for the motivation of improving packet processing latency as compared to hierarchical quality of service (HQoS) processing with intermediate queuing (paragraph [0016] of Browne).

Regarding claim 5, Casado and Browne disclose the method of claim 4, but Casado does not explicitly disclose wherein each respective QoS data structure for a respective tenant logical router further comprises a token value that specifies a current amount of data that can be processed for the respective tenant logical router, wherein using the QoS data structure specific to the tenant logical router comprises comparing a size of the data message to a current token value for the QoS data structure for the particular tenant logical router.
Browne discloses the computing device allocate bandwidth by determining the total number of transmission tokens available for the current scheduling quantum, and then allocates the tokens to the active flows by assigning the tokens to the associated QoS resources, where the data packet is marked as scheduled if enough tokens exist in the QoS resource, and the data packet is marked to be dropped if there are not enough tokens (paragraph [0040]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Casado and Browne before him or her, to incorporate the computing device including bandwidth shaper to allocate tokens and committed rates as taught by Browne, to improve the logical switching network of Casado for the motivation of improving packet processing latency as compared to hierarchical quality of service (HQoS) processing with intermediate queuing (paragraph [0016] of Browne).

Regarding claim 6, Casado and Browne disclose the method of claim 5 but Casado does not explicitly disclose further comprising updating the token value of the QoS data structure for the particular tenant logical router by (i) subtracting from the token value the amount of data processed for the particular tenant logical router since a prior update to the token value and (ii) 
Browne discloses the computing device allocate bandwidth by determining the total number of transmission tokens available for the current scheduling quantum, and then allocates the tokens to the active flows by assigning the tokens to the associated QoS resources, where the computing device reads each packet in the traffic class rings, follows the pointer to the associated QoS resource, and then subtract the packet length from the tokens in the QoS resource (paragraph [0040]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Casado and Browne before him or her, to incorporate the computing device including bandwidth shaper to allocate tokens and committed rates as taught by Browne, to improve the logical switching network of Casado for the motivation of improving packet processing latency as compared to hierarchical quality of service (HQoS) processing with intermediate queuing (paragraph [0016] of Browne).

Regarding claim 7, Casado and Browne disclose the method of claim 6, but Casado does not explicitly disclose wherein the addition to the token value is capped by the burst size parameter.
Browne discloses the computing device allocate bandwidth by determining the total number of transmission tokens available for the current scheduling quantum, and then allocates the tokens to the active flows by assigning the tokens to the associated QoS resources (paragraph [0040]).
Casado and Browne before him or her, to incorporate the computing device including bandwidth shaper to allocate tokens as taught by Browne, to improve the logical switching network of Casado for the motivation of improving packet processing latency as compared to hierarchical quality of service (HQoS) processing with intermediate queuing (paragraph [0016] of Browne).

Regarding claim 8, Casado and Browne disclose the method of claim 6, Casado discloses wherein configuration data for the processing stage for the particular tenant logical router comprises a specification of the QoS data structure specific to the particular tenant logical router (the second stage of the processing pipeline operates on the packet's 64-bit logical context tag to determine access control of the packet with respect to the logical switching element, which results in the allowing the packet to be further processed by third stage, denying the packet, or enqueuing the packet, where enqueuing the packet involves sending the packet to a queue in the set of queues that is associated with a port in the set of egress ports for QoS purposes, paragraph [0401]).

Regarding claim 9, Casado and Browne disclose the method of claim 1, Casado discloses wherein the data message is a first data message (the logical switching element in the managed network receives the packet, paragraph [0204]; the logical forwarding lookups are repeated until the packet is determined to be either dropped or forwarded to one or more logical egress ports, paragraph [0212]; the first data message is repeated until a second data message is to be processed), the particular tenant logical network is a first tenant the logical switching element in the managed network receives the packet and performs the processing pipeline, where the processing pipeline includes different stages for processing a packet through a logical switching element that is implemented across a set of managed switching elements in the managed network, and the first stage of the processing pipeline determines the logical switching element to which the packets belong when the logical switching element receives the packet, paragraphs [0204], [0397], [0398]; the logical forwarding lookups are repeated until the packet is determined to be either dropped or forwarded to one or more logical egress ports, paragraph [0212]; the first data message from the first tenant logic router is repeated until a second data message is to be processed), and the QoS data structure is a first QoS data structure (the second stage of the processing pipeline operates on the packet's 64-bit logical context tag to determine access control of the packet with respect to the logical switching element, which results in the allowing the packet to be further processed by third stage, denying the packet, or enqueuing the packet, where enqueuing the packet involves sending the packet to a queue in the set of queues that is associated with a port in the set of egress ports for QoS purposes, paragraph [0401]; the logical forwarding lookups are repeated until the packet is determined to be either dropped or forwarded to one or more logical egress ports, paragraph [0212]; the first data message associated with QoS from the first tenant logic router is repeated until a second data message is to be processed), the method further comprising: 
receiving a second data message for a second tenant logical network at the gateway device (the logical switching element in the managed network receives the packet, paragraph [0204]; the logical forwarding lookups are repeated until the packet is determined to be either dropped or forwarded to one or more logical egress ports, paragraph [0212]; the first data message is repeated until a second data message is to be processed); 
executing a second set of processing stages to process the second data message, the second set of processing stages comprising a processing stage for a second tenant logical router of the second tenant logical network (the logical switching element in the managed network receives the packet and performs the processing pipeline, where the processing pipeline includes different stages for processing a packet through a logical switching element that is implemented across a set of managed switching elements in the managed network, and the first stage of the processing pipeline determines the logical switching element to which the packets belong when the logical switching element receives the packet, paragraphs [0204], [0397], [0398]; the logical forwarding lookups are repeated until the packet is determined to be either dropped or forwarded to one or more logical egress ports, paragraph [0212]; the first data message from the first tenant logic router is repeated until a second data message is to be processed); and 
as part of the processing stage for the second tenant logical router, using a second QoS data structure specific to the second tenant logical router to determine whether to allow the second data message (the second stage of the processing pipeline operates on the packet's 64-bit logical context tag to determine access control of the packet with respect to the logical switching element, which results in the allowing the packet to be further processed by third stage, denying the packet, or enqueuing the packet, where enqueuing the packet involves sending the packet to a queue in the set of queues that is associated with a port in the set of egress ports for QoS purposes, paragraph [0401]; the logical forwarding lookups are repeated until the packet is determined to be either dropped or forwarded to one or more logical egress ports, paragraph [0212]; the first data message associated with QoS from the first tenant logic router is repeated until a second data message is to be processed).

Regarding claim 10, Casado and Browne disclose the method of claim 1, Casado discloses wherein: 
the gateway device comprises a set of processing units with a plurality of cores available for processing data messages (the instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions, paragraph [0439]); 
the set of processing stages for the data message is executed by a particular one of the available cores to which the data message is assigned (the instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions, paragraph [0439]); and 
different data messages for the particular tenant logical network are assigned to different available cores of the gateway device (the instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions, paragraph [0439]).

Regarding claim 11, Casado and Browne disclose the method of claim 10, Casado discloses wherein the different data messages for the particular tenant logical network and for other logical networks are assigned to the different available cores using a hash function that does not account for the tenant logical networks to which the data messages belong (the instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions, paragraph [0439]; the switching element includes a hash function module, where the packet processor sends a copy of the packet to the hash function module and, in return, receives a hash value, paragraphs [0296], [0298]).

Regarding claim 12, Casado and Browne disclose the method of claim 10, but Casado does not explicitly disclose wherein each respective QoS data structure for a respective tenant logical router comprises (i) a token value that specifies a current amount of data that can be processed by the gateway device for the respective tenant logical router and (ii) a separate parameter for each available core that indicates an amount of data that has been processed by the core for the respective tenant logical router.
Browne discloses the computing device allocate bandwidth by determining the total number of transmission tokens available for the current scheduling quantum, and then allocates the tokens to the active flows by assigning the tokens to the associated QoS resources, where the computing device reads each packet in the traffic class rings, follows the pointer to the associated QoS resource, and then subtract the packet length from the tokens in the QoS resource (paragraph [0040]), and the computing device processes the traffic class rings in parallel, such as an independent processor core, thread of execution, or other consumer processes each traffic class ring (paragraph [0041]).
Since Casado discloses the instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions (paragraph [0439]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Casado and Browne before him or her, to incorporate the computing device including bandwidth shaper to allocate tokens and committed rates as taught by Browne, to improve the processors in logical switching network of Casado for the motivation of improving packet processing latency as compared to hierarchical quality of service (HQoS) processing with intermediate queuing (paragraph [0016] of Browne).

Regarding claim 13, Casado and Browne disclose the method of claim 12 but Casado does not explicitly disclose further comprising, as part of the processing for the particular tenant logical router, updating the parameter for the particular core based on a size of the data message.
Browne discloses the computing device allocate bandwidth by determining the total number of transmission tokens available for the current scheduling quantum, and then allocates the tokens to the active flows by assigning the tokens to the associated QoS resources, where the data packet is marked as scheduled if enough tokens exist in the QoS resource, and the data packet is marked to be dropped if there are not enough tokens (paragraph [0040]), and the computing device processes the traffic class rings in parallel, such as an independent processor core, thread of execution, or other consumer processes each traffic class ring (paragraph [0041]).
Casado discloses the instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions (paragraph [0439]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Casado and Browne before him or her, to incorporate the computing device including bandwidth shaper to allocate tokens and committed rates as taught by Browne, to improve the logical switching network of Casado for the motivation of improving packet processing latency as compared to hierarchical quality of service (HQoS) processing with intermediate queuing (paragraph [0016] of Browne).

Regarding claim 14, Casado and Browne disclose the method of claim 12, but Casado does not explicitly disclose wherein each respective available core updates the respective parameter for the respective core in the QoS data structure for a respective tenant logical router when the respective core processes a data message for the respective tenant logical router.
Browne discloses the computing device allocate bandwidth by determining the total number of transmission tokens available for the current scheduling quantum, and then allocates the tokens to the active flows by assigning the tokens to the associated QoS resources, where the data packet is marked as scheduled if enough tokens exist in the QoS resource, and the data packet is marked to be dropped if there are not enough tokens (paragraph [0040]), and the computing device processes the traffic class rings in parallel, such as an independent processor core, thread of execution, or other consumer processes each traffic class ring (paragraph [0041]).
Casado discloses the instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions (paragraph [0439]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Casado and Browne before him or her, to incorporate the computing device including bandwidth shaper to allocate tokens and committed rates as taught by Browne, to improve the logical switching network of Casado for the motivation of improving packet processing latency as compared to hierarchical quality of service (HQoS) processing with intermediate queuing (paragraph [0016] of Browne).

Regarding claim 15, Casado and Browne disclose the method of claim 12, but Casado does not explicitly disclose wherein each respective available core executes a respective thread that is allowed to read the token values of the QoS data structures and write to the respective parameter for the respective core.
Browne discloses the computing device allocate bandwidth by determining the total number of transmission tokens available for the current scheduling quantum, and then allocates the tokens to the active flows by assigning the tokens to the associated QoS resources, where the data packet is marked as scheduled if enough tokens exist in the QoS resource, and the data packet is marked to be dropped if there are not enough tokens (paragraph [0040]), and the computing device processes the traffic class rings in parallel, such as an independent processor core, thread of execution, or other consumer processes each traffic class ring (paragraph [0041]).
Casado discloses the instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions (paragraph [0439]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Casado and Browne before him or her, to incorporate the computing device including bandwidth shaper to allocate tokens and committed rates as taught by Browne, to improve the logical switching network of Casado for the motivation of improving packet processing latency as compared to hierarchical quality of service (HQoS) processing with intermediate queuing (paragraph [0016] of Browne).

Regarding claim 16, Casado and Browne disclose the method of claim 15 but Casado does not explicitly disclose further comprising executing an additional thread that is not tied to any of the available cores of the gateway device, wherein the additional thread updates the token values of the QoS data structures based on (i) the separate parameters of the QoS data structures for each available core and (ii) bandwidth parameters of the QoS data structures.
Browne discloses the computing device allocate bandwidth by determining the total number of transmission tokens available for the current scheduling quantum, and then allocates the tokens to the active flows by assigning the tokens to the associated QoS resources, where the data packet is marked as scheduled if enough tokens exist in the QoS resource, and the data packet is marked to be dropped if there are not enough tokens (paragraph [0040]), and the computing device processes the traffic class rings in parallel, such as an independent processor core, thread of execution, or other consumer processes each traffic class ring (paragraph [0041]).
Casado discloses the instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions (paragraph [0439]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Casado and Browne before him or her, to incorporate the computing device including bandwidth shaper to allocate tokens and committed rates as taught by Browne, to improve the logical switching network of Casado for the motivation of improving packet processing latency as compared to hierarchical quality of service (HQoS) processing with intermediate queuing (paragraph [0016] of Browne).

Regarding claim 17, Casado discloses a non-transitory machine readable medium storing a gateway datapath program for execution by a set of processing cores of a gateway device to implement tenant logical routers for a plurality of different tenant logical networks and process traffic between the tenant logical networks and an external network, the gateway datapath program managing quality of service (QoS) for the plurality of tenant logical networks (the features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium, where the instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions, paragraph [0439]), the gateway datapath program comprising sets of instructions for: 
receiving a data message for a particular tenant logical network at the gateway device (the logical switching element in the managed network receives the packet, paragraph [0204]; the logical switching element is the gateway device that receives data message for the managed network (i.e. particular tenant logical network)); 
executing a set of processing stages to process the data message, the set of processing stages comprising a processing stage for a particular tenant logical router of the particular tenant logical network (the logical switching element in the managed network receives the packet and performs the processing pipeline, where the processing pipeline includes different stages for processing a packet through a logical switching element that is implemented across a set of managed switching elements in the managed network, and the first stage of the processing pipeline determines the logical switching element to which the packets belong when the logical switching element receives the packet, paragraphs [0204], [0397], [0398]; the logical switching element processes the received packet for the managed switching element (i.e. particular tenant logical router) in the managed network (i.e. particular tenant logical network)); and
as part of the processing stage for the particular tenant logical router, using a QoS data structure specific to the particular tenant logical router to determine whether to allow the data message (the second stage of the processing pipeline operates on the packet's 64-bit logical context tag to determine access control of the packet with respect to the logical switching element, which results in the allowing the packet to be further processed by third stage, denying the packet, or enqueuing the packet, where enqueuing the packet involves sending the packet to a queue in the set of queues that is associated with a port in the set of egress ports for QoS purposes, paragraph [0401]), wherein (i) the QoS data structure specific to the particular tenant logical router is used to determine whether to allow each data message of a plurality of data messages for which the processing stage for the particular tenant logical router the logical switching element in the managed network receives the packet and performs the processing pipeline, where the processing pipeline includes different stages for processing a packet through a logical switching element that is implemented across a set of managed switching elements in the managed network, and the first stage of the processing pipeline determines the logical switching element to which the packets belong when the logical switching element receives the packet, paragraphs [0204], [0397], [0398]; where the second stage of the processing pipeline operates on the packet's 64-bit logical context tag to determine access control of the packet with respect to the logical switching element, which results in the allowing the packet to be further processed by third stage, denying the packet, or enqueuing the packet, where enqueuing the packet involves sending the packet to a queue in the set of queues that is associated with a port in the set of egress ports for QoS purposes, paragraph [0401]; the second stage of the processing pipeline uses the context tag to determine whether the packet is allowed to be further processed).
However, Casado does not explicitly disclose “(ii) the gateway device stores at least one separate QoS data structure for each of a set of the tenant logical routers.” Browne discloses the computing device adds the received packet to the shared input ring buffer, where the shared input buffer includes multiple data ring slots that each include data and/or meta data relating to particular network packet, such as the ring slot metadata including fields or other data structures to hold QoS resource information, packet color, a policed status, a scheduled status, a drop indication, a transmit flag, and/or an output port number (paragraph [0032]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Casado and Browne before him or her, to Browne, to improve the logical switching network of Casado for the motivation of improving packet processing latency as compared to hierarchical quality of service (HQoS) processing with intermediate queuing (paragraph [0016] of Browne).

Regarding claim 18, Casado and Browne disclose the non-transitory machine readable medium of claim 17, but Casado does not explicitly disclose wherein the program further comprises a set of instructions for updating the QoS data structure specific to the particular tenant logical router based on a size of the data message.
Browne discloses the computing device adds a new active flow for data packet to an active flow list that is associated with the traffic class ring that includes the data packet to be used for bandwidth allocation or other QoS operations, and the computing device increments the total bytes in the active flow entry list associated with the data packet, where the active flow list schedule or drop packets based on allowed bandwidth (paragraphs [0035] – [0037]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Casado and Browne before him or her, to incorporate the computing device adding active flow list associated with the traffic class ring for other QoS operations as taught by Browne, to improve the logical switching network of Casado for the motivation of improving packet processing latency as compared to hierarchical quality of service (HQoS) processing with intermediate queuing (paragraph [0016] of Browne).

Regarding claim 19, Casado and Browne disclose the non-transitory machine readable medium of claim 17, but Casado does not explicitly disclose wherein: 
each respective QoS data structure for a respective tenant logical router comprises (i) a burst size parameter that specifies a maximum amount of data that the gateway device is allowed to process for the respective tenant logical network at peak bandwidth and (ii) a bandwidth parameter that specifies a committed rate for the gateway device to process data for the respective tenant logical router, and (iii) a token value that specifies a current amount of data that can be processed for the respective tenant logical router; and 
the set of instructions for using the QoS data structure specific to the tenant logical router comprises a set of instructions for comparing a size of the data message to a current token value for the QoS data structure for the particular tenant logical router.
Browne discloses the computing device allocate bandwidth by determining the total number of transmission tokens available for the current scheduling quantum, and then allocates the tokens to the active flows by assigning the tokens to the associated QoS resources, where the data packet is marked as scheduled if enough tokens exist in the QoS resource, and the data packet is marked to be dropped if there are not enough tokens (paragraph [0040]), and the computing device includes bandwidth shaper buffers (i.e., stores) and queues excess packets above the allocated committed rates for later transmission (paragraph [0048]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Casado and Browne before him or her, to incorporate the computing device including bandwidth shaper to allocate tokens and committed rates as taught by Browne, to improve the logical switching network of Casado for the Browne).

Regarding claim 20, Casado and Browne disclose the non-transitory machine readable medium of claim 19, but Casado does not explicitly disclose wherein the gateway datapath program further comprises a set of instructions for updating the token value of the QoS data structure for the particular tenant logical router by (i) subtracting from the token value the amount of data processed for the particular tenant logical router since a prior update to the token value and (ii) adding to the token value an amount of data equal to the bandwidth parameter of the QoS data structure for the particular tenant logical router multiplied by an amount of time from the prior update to the current updating of the token value.
Browne discloses the computing device allocate bandwidth by determining the total number of transmission tokens available for the current scheduling quantum, and then allocates the tokens to the active flows by assigning the tokens to the associated QoS resources, where the computing device reads each packet in the traffic class rings, follows the pointer to the associated QoS resource, and then subtract the packet length from the tokens in the QoS resource (paragraph [0040]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Casado and Browne before him or her, to incorporate the computing device including bandwidth shaper to allocate tokens and committed rates as taught by Browne, to improve the logical switching network of Casado for the motivation of improving packet processing latency as compared to hierarchical quality of service (HQoS) processing with intermediate queuing (paragraph [0016] of Browne).

Regarding claim 21, Casado and Browne disclose the non-transitory machine readable medium of claim 17, Casado discloses wherein: 
a plurality of the processing cores of the gateway device are available to the gateway datapath for processing data messages (the instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions, paragraph [0439]); 
the set of processing stages for the data message is executed by a particular one of the available cores to which the data message is assigned (the instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions, paragraph [0439]); and 
different data messages for the particular tenant logical network are assigned to different available cores of the gateway device (the instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions, paragraph [0439]).

Regarding claim 22, Casado and Browne disclose the non-transitory machine readable medium of claim 21,but Casado does not explicitly disclose wherein each respective QoS data structure for a respective tenant logical router comprises (i) a token value that specifies a current amount of data that can be processed by the gateway device for the respective tenant logical 
Browne discloses the computing device allocate bandwidth by determining the total number of transmission tokens available for the current scheduling quantum, and then allocates the tokens to the active flows by assigning the tokens to the associated QoS resources, where the computing device reads each packet in the traffic class rings, follows the pointer to the associated QoS resource, and then subtract the packet length from the tokens in the QoS resource (paragraph [0040]), and the computing device processes the traffic class rings in parallel, such as an independent processor core, thread of execution, or other consumer processes each traffic class ring (paragraph [0041]).
Since Casado discloses the instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions (paragraph [0439]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Casado and Browne before him or her, to incorporate the computing device including bandwidth shaper to allocate tokens and committed rates as taught by Browne, to improve the processors in logical switching network of Casado for the motivation of improving packet processing latency as compared to hierarchical quality of service (HQoS) processing with intermediate queuing (paragraph [0016] of Browne).

Regarding claim 23, Casado and Browne disclose the non-transitory machine readable medium of claim 22, but Casado does not explicitly disclose wherein: 

the gateway datapath further comprises a set of instructions for executing an additional thread that is not tied to any of the available cores of the gateway device, wherein the additional thread updates the token values of the QoS data structures based on (i) the separate parameters of the QoS data structures for each available core and (ii) bandwidth parameters of the QoS data structures.
Browne discloses the computing device allocate bandwidth by determining the total number of transmission tokens available for the current scheduling quantum, and then allocates the tokens to the active flows by assigning the tokens to the associated QoS resources, where the data packet is marked as scheduled if enough tokens exist in the QoS resource, and the data packet is marked to be dropped if there are not enough tokens (paragraph [0040]), and the computing device processes the traffic class rings in parallel, such as an independent processor core, thread of execution, or other consumer processes each traffic class ring (paragraph [0041]).
Since Casado discloses the instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions (paragraph [0439]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Casado and Browne before him or her, to incorporate the computing device including bandwidth shaper to allocate tokens and committed rates as taught by Browne, to improve the logical switching network of Casado for the motivation of improving packet processing latency as compared to hierarchical quality of service (HQoS) processing with intermediate queuing (paragraph [0016] of Browne).

Response to Arguments
Applicant's arguments, see pages 8 – 12, filed November 3, 2021, with respect to claims 1 – 23 have been fully considered but they are not persuasive. Applicants argue that CASADO and BROWNE do not teach A) “a gateway datapath that executes on a gateway device that executes on a gateway device to implement tenant logical routers for a plurality of different tenant logical networks and process traffic between the tenant logical networks and an external network” in Claims 1 and 17, B) “using a QoS data structure specific to the particular tenant logical router to determine whether to allow the data message” in Claim 1, C) “the gateway device stores at least one separate QoS data structure for each of a set of tenant logical routers” in Claims 1 and 17, and D) “using a QoS data structure specific to the particular tenant logical router to determine whether to allow the data message, wherein (i) the QoS data structure specific to the particular tenant logical router is used to determine whether to allow each data message of a plurality of data messages for which the processing stage for the particular tenant logical router is executed” in Claim 17.

In response to A), the examiner respectfully disagrees. 
First, applicant’s arguments rely on language solely recited in preamble recitations in claims 1 and 17. When reading the preamble in the context of the entire claim, the recitation “a gateway datapath that executes on a gateway device that executes on a gateway device to implement tenant logical routers for a plurality of different tenant logical networks and process Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Next, CASADO discloses the features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium, where the instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions (paragraph [0439]). The features and applications are implemented in a computer system, which includes any sort of electronic device as described in paragraphs [0441] – [0451]. Furthermore, CASADO discloses a hardware switching element (paragraph [0129]) that operates the flow table and/or flow entries including logical context tag (paragraph [0138]) as described in paragraphs [0204] [0397], and [0398]. As such, a hardware switching element of CASADO is interpreted as a gateway device, where the gateway device includes logical switching element to process different stages of packet processing. The logical switching element in the gateway device is the tenant logical router that processes the received packet for the managed switching element (i.e. a particular tenant logical router) in the managed network (i.e. particular tenant logical network).  

In response to B), the examiner respectfully disagrees. 


In response to C), the examiner respectfully disagrees. 
CASADO discloses “tenant logical router” which is addressed in Argument (A) above, and CASADO discloses “QoS data structure” which is addressed in Argument (B) above.
However, CASADO does not explicitly disclose storing the QoS data structure. 
As such, BROWNED is cited to disclose “the gateway device stores at least one separate QoS data structure for each of a set of tenant logical routers” as the computing device adds the received packet to the shared input ring buffer, where the shared input buffer includes multiple data ring slots that each include data and/or meta data relating to particular network packet, such as the ring slot metadata including fields or other data structures to hold QoS resource 
Since CASADA teaches the packet including 64-bit logical context tag as “the QoS data structure,” and BROWNE teaches the input buffer that holds QoS resource information as “storing the QoS data structure,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate the computing device adding the shared input buffer that includes QoS resource information as taught by BROWNE, to improve the logical switching network of CASADO.
The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the motivation for doing so would have been to improve packet processing latency as compared to hierarchical quality of service (HQoS) processing with intermediate queuing (paragraph [0016] of BROWNE).

In response to D), the examiner respectfully disagrees. 
CASADO discloses “using a QoS data structure specific to the particular tenant logical router to determine whether to allow the data message” as the second stage of the processing pipeline operates on the packet's 64-bit logical context tag to determine access control of the packet with respect to the logical switching element, which results in the allowing the packet to be further processed by third stage, denying the packet, or enqueuing the packet, where 
CASADO discloses “the QoS data structure specific to the particular tenant logical router is used to determine whether to allow each data message of a plurality of data messages for which the processing stage for the particular tenant logical router is executed” as the logical switching element in the managed network receives the packet and performs the processing pipeline, where the processing pipeline includes different stages for processing a packet through a logical switching element that is implemented across a set of managed switching elements in the managed network, and the first stage of the processing pipeline determines the logical switching element to which the packets belong when the logical switching element receives the packet (paragraphs [0204], [0397], [0398]); where the second stage of the processing pipeline operates on the packet's 64-bit logical context tag to determine access control of the packet with respect to the logical switching element, which results in the allowing the packet to be further processed by third stage, denying the packet, or enqueuing the packet, where enqueuing the packet involves sending the packet to a queue in the set of queues that is associated with a port in the set of egress ports for QoS purposes (paragraph [0401]). The 64-bit logical context tag is utilized to determine whether the packet is to be further processed in a third stage, where the determination is utilized for QoS purposes. As such, the 64-bit logical context tag is a QoS data 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ANAND et al – determining a plurality of network segments comprising a network, determining a manner in which the plurality of segments are connected, determining network segments and how segments are connected, at least in part, without a routing protocol, discovering a plurality of external network segments via a hub device associated with the network and utilizing the plurality of network segments comprising the network

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468